DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 5, “and configure to” should read “and configured to”. 
Claim 1 is objected to because of the following informalities: In line 9, Examiner suggests a semi-colon at the end of the line instead of a comma to better delineate limitations. 
Claim 2 is objected to because of the following informalities: In line 21-22, “wherein in the determine, allocate” should read “where in the determine, the processor is further configured to: allocate”. 
Claim 3 is objected to because of the following informalities: In line 3, “in the acquire, acquire” should read “in the acquire, the processor is further configured to acquire”. 
Claim 3 is objected to because of the following informalities: In line 7, Examiner suggests a semi-colon at the end of the line instead of a comma to better delineate limitations. 
Claim 3 is objected to because of the following informalities: In line 8, “in the allocate, handle” should read “in the allocate, the processor is further configured to handle”. 
Claim 4 is objected to because of the following informalities: In line 14, “in the allocate, when the (m-1) times” should read “in the allocate, the processor is further configured to: when the (m-1) times”. 	Claim 5 is objected to because of the following informalities: In lines 22-23, “in the allocate, acquire” should read “in the allocate, the processor is further configured to: acquire”. 
Claim 8 is objected to because of the following informalities: In lines 13-14, “in the output, output” should read “in the output, the processor is further configured to: output”. 
Claim 10 is objected to because of the following informalities: In line 28, Examiner suggests a semi-colon at the end of the line instead of a comma to better delineate limitations.
Claim 11 is objected to because of the following informalities: In line 17, Examiner suggests a semi-colon at the end of the line instead of a comma to better delineate limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the number of state variables” in line 10. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that the “the number of state variables” in line 10 is actually “a number of state variables”. 
 
Regarding claims 2-9, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 3, the claim recites “not exceeding the m times of the capacity by m ” in line 10. There is insufficient antecedent basis for these terms in the claim and it is unclear what the meaning of “times of the capacity” is. For the purpose of examination, Examiner has adopted the understanding that “times of the capacity” in lines 10 refers to the “capacity” and that “not exceeding the m times of the capacity by m” in line 10 is actually “not exceeding the capacity by m”. 

Regarding claims 4, this claim depends from claim 3 and is therefore rejected for the same reasons as claim 3 above, as they do not cure the deficiencies of claim 3 noted above. 	 

	Regarding claim 4, the claim recites “when the (m-1) times of the capacity” in line 14. It is unclear what the meaning of “times of the capacity” is. For the purpose of examination, Examiner has adopted the understanding that “times of the capacity” in line 14 is actually “times the capacity”. 

	Regarding claim 4, the claim recites “subtracting a first number of the m-th and subsequent remaining routes” in lines 16-17. It is unclear what the meaning of “subtracting a first number of the m-th and subsequent remaining routes” is. For the purpose of examination, Examiner has adopted the understanding that “subtracting a first number of the m-th and subsequent remaining routes” in lines 16-17 is actually “subtracting a subsequent remaining routes”.  

	Regarding claim 5, the claim recites “the route” in line 30. It is unclear which route “the route” is referring back to. For the purpose of examination, Examiner has adopted the understanding that “the route” in line 30 is actually “a route”.  

Regarding claim 7, the claim recites “the plurality of maximum numbers of spot nodes” in line 9. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that “the plurality of maximum numbers of spot nodes” in line 9 is actually “a plurality of maximum numbers of spot nodes”. 

Regarding claim 7, the claim recites “the maximum number” in line 10. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that “the maximum number” in line 10 refers to “a maximum number of spot nodes” introduced in claim 1 lines 8-9. 

Regarding claim 7, the claim recites the limitation “based on the maximum number” in line 10. It is unclear what part of the claim is being modified by this phrase. 

Regarding claims 8-9, these claims depends from claim 7 and is therefore rejected for the same reasons as claim 7 above, as they do not cure the deficiencies of claim 7 noted above. 	 

Regarding claim 8, the claim recites “the four state variables” in lines 14-15. There is insufficient antecedent basis for this term in the claim. For the purpose of examination, Examiner has adopted the understanding that “a set of the four state variables” in lines 14-15 is actually “a set of four state variables”. 

Regarding claim 10, the claim recites “the number of state variables” in line 29. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that “the number of state variables” in line 29 is actually “a number of state variables”. 
 
Regarding claim 11, the claim recites “the number of state variables” in line 18. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that the “the number of state variables” in line 18 is actually “a number of state variables”. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “An information processing apparatus comprising: a memory, and a processor coupled to the memory, and configure to: acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route, determine the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited; and output the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function”. 
The limitation, “determine the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited”, when read in light of the specification, is a mental process or a mathematical operation because it may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely Routing and Navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “and output the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function”. This additional task is an extra-solution activity in the form of data transmission and receiving. It has been determined that the transmission and receiving of data over a network is well understood, routine, and conventional and is thus not patent eligible.  (MPEP 2106.05(d)). 
The claim additionally recites “acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “An information processing apparatus comprising: a memory, and a processor coupled to the memory, and configure to”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “combinatorial optimization problem”, “traveling entity”, and “searching apparatus”. While the combinatorial optimization problem, traveling entity, and searching apparatus may be considered additional elements, they do not provide a practical application or significantly more because they are not actually part of the apparatus being claimed.
	
Regarding claim 2, the claim recites “the information processing apparatus according to claim 1, wherein in the determine, allocate a first maximum number of spot nodes equal to the acquired maximum number to a first route of the plurality of routes and allocating an m-th (where m is an integer equal to or higher than 2) maximum number of spot nodes equal to or lower than an (m-1)th maximum number of spot nodes allocated to the (m-1)th route and higher than 0 to the m-th route of the plurality of routes, and determine the number of the state variables based on the plurality of maximum numbers of spot nodes allocated to the plurality of routes”.
The limitations, “in the determine, allocate a first maximum number of spot nodes equal to the acquired maximum number to a first route of the plurality of routes”, “allocating an m-th (where m is an integer equal to or higher than 2) maximum number of spot nodes equal to or lower than an (m-1)th maximum number of spot nodes allocated to the (m-1)th route and higher than 0 to the m-th route of the plurality of routes”, and “determine the number of the state variables based on the plurality of maximum numbers of spot nodes allocated to the plurality of routes””, when read in light of the specification, are mental processes because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites “the information processing apparatus according to claim 2, wherein in the acquire, acquire, as the maximum number, a maximum cumulative number of spot nodes having a cumulative demand amount not exceeding a capacity for demand amounts in the traveling entity, wherein the cumulative demand amount is acquired by accumulating, in increasing order, a plurality of demand amounts corresponding to the plurality of spot nodes, and in the allocate, handle an integer part of a quotient, acquired by dividing the maximum cumulative number of spot nodes having a cumulative demand amount not exceeding the m times of the capacity by m, as the m-th maximum number of spot nodes to be allocated to the m-th route”.
The limitations, “wherein the cumulative demand amount is acquired by accumulating, in increasing order, a plurality of demand amounts corresponding to the plurality of spot nodes, and in the allocate”, “handle an integer part of a quotient, acquired by dividing the maximum cumulative number of spot nodes having a cumulative demand amount not exceeding the m times of the capacity by m”, and “as the m-th maximum number of spot nodes to be allocated to the m-th route”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites “in the acquire, acquire, as the maximum number, a maximum cumulative number of spot nodes having a cumulative demand amount not exceeding a capacity for demand amounts in the traveling entity”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).

Regarding claim 4, the claim recites “the information processing apparatus according to claim 3, wherein in the allocate, when the (m-1) times of the capacity is equal to or higher than a total of the plurality of demand amounts, handle an integer part of a quotient, acquired by dividing a second number acquired by subtracting a first number of the m-th and subsequent remaining routes from a total number of the plurality of spot nodes by (m - 1), as the (m-1)th maximum number of spot nodes to be allocated to the (m-1)th route”.
The limitations, “when the (m-1) times of the capacity is equal to or higher than a total of the plurality of demand amounts, handle an integer part of a quotient, acquired by dividing a second number acquired by subtracting a first number of the m-th and subsequent remaining routes from a total number of the plurality of spot nodes by (m - 1)” and “the (m-1)th maximum number of spot nodes to be allocated to the (m-1)th route”,  when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites “the information processing apparatus according to claim 2, wherein in the allocate, acquire a plurality of patterns each being a pattern of the numbers of a plurality of possible spot nodes for the plurality of routes where a total of the plurality of spot nodes belonging to the pattern is equal to the total number of the plurality of spot nodes, extract a maximum value of the number of spot nodes corresponding to each of the routes from the plurality of patterns, and handle the maximum value extracted for each of the routes as the maximum number of spot nodes to be allocated to the route”.
The limitations, “extract a maximum value of the number of spot nodes corresponding to each of the routes from the plurality of patterns” and “handle the maximum value extracted for each of the routes as the maximum number of spot nodes to be allocated to the route”,  when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites “in the allocate, acquire a plurality of patterns each being a pattern of the numbers of a plurality of possible spot nodes for the plurality of routes where a total of the plurality of spot nodes belonging to the pattern is equal to the total number of the plurality of spot nodes”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).

Regarding claim 6, the claim recites “the information processing apparatus according to claim 2, wherein a total of the plurality of maximum numbers of spot nodes is larger than a total number of the plurality of spot nodes”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the total of the plurality of maximum numbers of spot nodes is larger than a total number of the plurality of spot nodes.

Regarding claim 7, the claim recites “the information processing apparatus according to claim 1, wherein the processor is further configured to add a state variable corresponding to a dummy depot node such that a number of the state variables is equal to a square of the total of the plurality of maximum numbers of spot nodes to be allocated to the plurality of routes based on the maximum number”.
The limitation, “add a state variable corresponding to a dummy depot node such that a number of the state variables is equal to a square of the total of the plurality of maximum numbers of spot nodes to be allocated to the plurality of routes based on the maximum number”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “dummy depot node”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 8, the claim recites “the information processing apparatus according to claim 7, wherein in the output, output identification information indicating a set of the four state variables having values to be changed for one state transition to the searching apparatus”.
The claim recites “in the output, output identification information indicating a set of the four state variables having values to be changed for one state transition to the searching apparatus”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 9, the claim recites “the information processing apparatus according to claim 7, wherein the processor is further configured to set the constraint term to 0, when costs between the two spot nodes and between the spot node and the depot node satisfy triangle inequality”.
The limitation, “the processor is further configured to set the constraint term to 0, when costs between the two spot nodes and between the spot node and the depot node satisfy triangle inequality”, when read in light of the specification, is a mental process or a mathematical operation because it may be reasonably performed in the human mind or with pen and paper.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 10, the claim recites “a non-transitory computer-readable recording medium having stored a program causing a computer to perform a process comprising: acquiring, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route, determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generating, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited; and outputting the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function”.
The limitations, “a maximum number of spot nodes to be allocated to one route”, “determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number” and “generating, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited””, , when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely Routing and Navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “outputting the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). As can be seen in the applicant’s specification, “the output unit 12 is implemented by an input/output (I) interface that performs IO to and from a memory within the searching unit 20 or a memory within the information processing apparatus 10 to be referred by the searching unit 20. In a case where the searching unit 20 is implemented by another apparatus coupled over a network, the output unit 12 may be implemented by a communication interface such as a network interface card (NIC)” (Specification, Paragraph 0041). It has been determined that the transmission and receiving of data over a network is well understood, routine, and conventional and is thus not patent eligible.	
The claim recites “acquiring, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “a non-transitory computer-readable recording medium having stored a program causing a computer to perform a process comprising” and “searching apparatus”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “combinatorial optimization problem”, “traveling entity”, and “searching apparatus”. While the combinatorial optimization problem, traveling entity, and searching apparatus may be considered additional elements, they do not provide a practical application or significantly more because they are not actually part of the apparatus being claimed.

Regarding claim 11, the claim recites “an information processing system comprising: an information processing apparatus and a searching apparatus, wherein the information processing apparatus including: a memory and a processor coupled to the memory and configured to: acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route, determine the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited; and output the generated information on the objective function, and the searching apparatus is configured to search a ground state indicated by a set of the state variables included in the objective function received from the information processing apparatus”.
The limitations, “a maximum number of spot nodes to be allocated to one route”, “determine the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number”, and “generate, for the determined number of state variables, information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely Routing and Navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “output the generated information on the objective function, and the searching apparatus is configured to search a ground state indicated by a set of the state variables included in the objective function received from the information processing apparatus”. This additional task is an extra-solutionary activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). As can be seen in the applicant’s specification, “the output unit 12 is implemented by an input/output (I) interface that performs IO to and from a memory within the searching unit 20 or a memory within the information processing apparatus 10 to be referred by the searching unit 20. In a case where the searching unit 20 is implemented by another apparatus coupled over a network, the output unit 12 may be implemented by a communication interface such as a network interface card (NIC)” (Specification, Paragraph 0041). It has been determined that the transmission and receiving of data over a network is well understood, routine, and conventional and is thus not patent eligible.
The claim recites “acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “information processing apparatus, wherein the information processing apparatus including: a memory and a processor coupled to the memory and configured to” and “searching apparatus”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “combinatorial optimization problem” and “traveling entity”. While the combinatorial optimization problem and traveling entity may be considered additional elements, they do not provide a practical application or significantly more because they are not actually part of the apparatus being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20210241227 A1) in view of Afrouzi (US 11199853 B1).

	Regarding claim 1, Ma teaches an information processing apparatus comprising: a memory, and a processor coupled to the memory, and configure to (Ma, Pages 2-3, Paragraph 0026, “When computer system 100 in FIG. 1 is running, program instructions stored on a USB drive in USB port 112, on a CD-ROM or DVD in CD-ROM and/or DVD drive 116, on hard drive 114, or in memory storage unit 208 (FIG. 2) are executed by CPU 210 (FIG. 2)”); acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route (Ma, Page 3, Paragraph 0029-0031, “Referring to FIG. 3, delivery network 300 can include a delivery origin 310 (e.g., a warehouse, a distribution center, or a mortar and brick store), one or more delivery vehicles 320, and nodes 330 (e.g., delivery destinations for online orders). In some embodiments, delivery origin 310 is only a single delivery origin…. In a number of embodiments, the delivery routes can be subject to a load capacity constraint ( e.g., 30, 50, or 60 packages for a delivery vehicle), which can be the same for all of the delivery vehicles 320 or can be different for some of the delivery vehicles 320 In a number of embodiments, the method can accommodate the time constraint(s) and/or the load capacity constraint and plan the delivery routes accordingly”); information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”); and output the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”).
	Ma does not teach determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables. 
	Afrouzi teaches determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables (Afrouzi, Cols. 175-176, Lines 39-54, “consider the environment of robotic excavators K and L represented by a grid world and described by a m×n matrix G comprising all state spaces available to the robotic excavators… a corresponding entry in the coverage matrix C is increased by a value of 1, with all entries of the coverage matrix initially having a value of 0”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma with generating state variables of Afrouzi. By using state variables of 1 in areas where the excavator has visited and 0 for non-visited areas, a map can be generated that easily shows where the excavator has or has not visited. This map can be used in conjunction with state maps from other excavators at the same site to determine which areas has not been visited yet and avoid repeats. By applying this state map generator of Afrouzi to the delivery route planning of Ma, it is possible to map out nodes where the delivery vehicle has visited and has not yet visited and also combined this map with maps from other delivery vehicles to avoid repeatedly visiting the same node and to route the delivery vehicle on a most optimized path. As stated in Afrouzi, “avoiding repeat coverage by sharing their respective coverage matrices. In yet other instances, this same example may be applied to various types of collaborating robots” (Afrouzi, Col. 176, Lines 51-54).  

	Regarding claim 2, the combination of Ma and Afrouzi teaches in the determine, allocate a first maximum number of spot nodes equal to the acquired maximum number to a first route of the plurality of routes and allocating an m-th (where m is an integer equal to or higher than 2) maximum number of spot nodes equal to or lower than an (m-1)th maximum number of spot nodes allocated to the (m-1)th route and higher than 0 to the m-th route of the plurality of routes (Ma, Page 6, Paragraph 0063-0064, “further reassigning the nodes to the one or more clusters for a (second) predetermined reiteration count, such as re-executing one or more of blocks 410-460 (FIG. 4) for 6, 10, 20, or 100, etc… the one or more clusters remain unchanged after 2 consecutive repetitions of the one or more acts”); and determine the number of the state variables based on the plurality of maximum numbers of spot nodes allocated to the plurality of routes (Afrouzi, Cols. 175-176, Lines 39-54, “consider the environment of robotic excavators K and L represented by a grid world and described by a m×n matrix G comprising all state spaces available to the robotic excavators… a corresponding entry in the coverage matrix C is increased by a value of 1, with all entries of the coverage matrix initially having a value of 0”).  
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allocate a first maximum number of spot nodes and determine the number of state variables in the claimed manner since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 3, the combination of Ma and Afrouzi teaches in the acquire, acquire, as the maximum number, a maximum cumulative number of spot nodes having a cumulative demand amount not exceeding a capacity for demand amounts in the traveling entity, wherein the cumulative demand amount is acquired by accumulating, in increasing order, a plurality of demand amounts corresponding to the plurality of spot nodes (Ma, Page 3, Paragraphs 0030-0031, “In a number of embodiments, the delivery routes can be subject to a load capacity constraint ( e.g., 30, 50, or 60 packages for a delivery vehicle), which can be the same for all of the delivery vehicles 320 or can be different for some of the delivery vehicles 320… the method can accommodate the time constraint(s) and/or the load capacity constraint and plan the delivery routes accordingly”); and in the allocate, handle an integer part of a quotient, acquired by dividing the maximum cumulative number of spot nodes having a cumulative demand amount not exceeding the m times of the capacity by m, as the m-th maximum number of spot nodes to be allocated to the m-th route (Ma, Page 4, Paragraph 0036, “block 410 can start with generating 40 clusters (i.e., one for each delivery vehicle) by dividing the geographic area for all the nodes into 40 subdivisions where each subdivision include the locations of 75 nodes (i.e., deliveries), for a total of 3,000 deliveries”).  
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to acquire the maximum number and allocate/handle an integer part as the m-th maximum number of spot nodes in the claimed manner since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 4, the combination of Ma and Afrouzi teaches in the allocate, when the (m-1) times of the capacity is equal to or higher than a total of the plurality of demand amounts, handle an integer part of a quotient, acquired by dividing a second number acquired by subtracting a first number of the m-th and subsequent remaining routes from a total number of the plurality of spot nodes by (m - 1), as the (m-1)th maximum number of spot nodes to be allocated to the (m-1)th route (Ma, Page 4, Paragraph 0036, “block 410 can start with generating 40 clusters (i.e., one for each delivery vehicle) by dividing the geographic area for all the nodes into 40 subdivisions where each subdivision include the locations of 75 nodes (i.e., deliveries), for a total of 3,000 deliveries”).  
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allocate/handle an integer part as the (m-1)th maximum number of spot nodes in the claimed manner since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 5, the combination of Ma and Afrouzi teaches in the allocate, acquire a plurality of patterns each being a pattern of the numbers of a plurality of possible spot nodes for the plurality of routes where a total of the plurality of spot nodes belonging to the pattern is equal to the total number of the plurality of spot nodes (Ma, Page 4, Paragraph 0036, “block 410 can start with generating 40 clusters (i.e., one for each delivery vehicle) by dividing the geographic area for all the nodes into 40 subdivisions where each subdivision include the locations of 75 nodes (i.e., deliveries), for a total of 3,000 deliveries”); extract a maximum value of the number of spot nodes corresponding to each of the routes from the plurality of patterns, and handle the maximum value extracted for each of the routes as the maximum number of spot nodes to be allocated to the route (Ma, Page 4, Paragraph 0036, “block 410 can start with generating 40 clusters (i.e., one for each delivery vehicle) by dividing the geographic area for all the nodes into 40 subdivisions where each subdivision include the locations of 75 nodes (i.e., deliveries), for a total of 3,000 deliveries”).  
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to handle the maximum value extracted for each of the routes as the maximum number of spot nodes to be allocated to the route since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, the combination of Ma and Afrouzi teaches a total of the plurality of maximum numbers of spot nodes is larger than a total number of the plurality of spot nodes (Ma, Page 6, Paragraph 0063-0064, “further reassigning the nodes to the one or more clusters for a (second) predetermined reiteration count, such as re-executing one or more of blocks 410-460 (FIG. 4) for 6, 10, 20, or 100, etc… the one or more clusters remain unchanged after 2 consecutive repetitions of the one or more acts”).  
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a total of the plurality of maximum numbers of spot nodes is larger than a total number of the plurality of spot nodes since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 10, Ma teaches a non-transitory computer-readable recording medium having stored a program causing a computer to perform a process comprising (Ma, Pages 2-3, Paragraph 0026, “When computer system 100 in FIG. 1 is running, program instructions stored on a USB drive in USB port 112, on a CD-ROM or DVD in CD-ROM and/or DVD drive 116, on hard drive 114, or in memory storage unit 208 (FIG. 2) are executed by CPU 210 (FIG. 2)”); acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route (Ma, Page 3, Paragraph 0029-0031, “Referring to FIG. 3, delivery network 300 can include a delivery origin 310 (e.g., a warehouse, a distribution center, or a mortar and brick store), one or more delivery vehicles 320, and nodes 330 (e.g., delivery destinations for online orders). In some embodiments, delivery origin 310 is only a single delivery origin…. In a number of embodiments, the delivery routes can be subject to a load capacity constraint ( e.g., 30, 50, or 60 packages for a delivery vehicle), which can be the same for all of the delivery vehicles 320 or can be different for some of the delivery vehicles 320 In a number of embodiments, the method can accommodate the time constraint(s) and/or the load capacity constraint and plan the delivery routes accordingly”); information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”); and output the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”).
	Ma does not teach determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables. 
	Afrouzi teaches determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables (Afrouzi, Cols. 175-176, Lines 39-54, “consider the environment of robotic excavators K and L represented by a grid world and described by a m×n matrix G comprising all state spaces available to the robotic excavators… a corresponding entry in the coverage matrix C is increased by a value of 1, with all entries of the coverage matrix initially having a value of 0”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma with generating state variables of Afrouzi. By using state variables of 1 in areas where the excavator has visited and 0 for non-visited areas, a map can be generated that easily shows where the excavator has or has not visited. This map can be used in conjunction with state maps from other excavators at the same site to determine which areas has not been visited yet and avoid repeats. By applying this state map generator of Afrouzi to the delivery route planning of Ma, it is possible to map out nodes where the delivery vehicle has visited and has not yet visited and also combined this map with maps from other delivery vehicles to avoid repeatedly visiting the same node and to route the delivery vehicle on a most optimized path. As stated in Afrouzi, “avoiding repeat coverage by sharing their respective coverage matrices. In yet other instances, this same example may be applied to various types of collaborating robots” (Afrouzi, Col. 176, Lines 51-54).  

	Regarding claim 11, Ma teaches an information processing system comprising: an information processing apparatus and a searching apparatus, wherein the information processing apparatus including: a memory and a processor coupled to the memory (Ma, Pages 2-3, Paragraph 0026-0031, “When computer system 100 in FIG. 1 is running, program instructions stored on a USB drive in USB port 112, on a CD-ROM or DVD in CD-ROM and/or DVD drive 116, on hard drive 114, or in memory storage unit 208 (FIG. 2) are executed by CPU 210 (FIG. 2)… plan the delivery routes accordingly. In some embodiments, the method can determine the delivery routes and clusters 340 for hundreds or thousands of online orders in less than a time period between the cutoff time for delivery”); acquire, for a combinatorial optimization problem for acquiring a plurality of routes to be used by a traveling entity to visit a plurality of spot nodes and having a depot node as a starting point and end point of each of the routes, a maximum number of spot nodes to be allocated to one route (Ma, Page 3, Paragraph 0029-0031, “Referring to FIG. 3, delivery network 300 can include a delivery origin 310 (e.g., a warehouse, a distribution center, or a mortar and brick store), one or more delivery vehicles 320, and nodes 330 (e.g., delivery destinations for online orders). In some embodiments, delivery origin 310 is only a single delivery origin…. In a number of embodiments, the delivery routes can be subject to a load capacity constraint ( e.g., 30, 50, or 60 packages for a delivery vehicle), which can be the same for all of the delivery vehicles 320 or can be different for some of the delivery vehicles 320 In a number of embodiments, the method can accommodate the time constraint(s) and/or the load capacity constraint and plan the delivery routes accordingly”); information on an objective function including a constraint term indicating that, after the traveling entity travels from the spot node to the depot node in each of the routes, traveling of the traveling entity to each of the plurality of spot nodes within the route is limited (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”); and output the generated information on the objective function to a searching apparatus searching a ground state indicated by a set of the state variables included in the objective function (Ma, Page 5, Paragraph 0046, “In many embodiments, method 400, including reassigning the nodes in the clusters based on the load capacity constraint(s) in block 440 and further reassigning the nodes in the clusters based on the time constraint(s) in block 450, can advantageously address the problem by modifying the k-means algorithm and incorporating the procedure, process, or acts of reconsidering the delivery routes based on the load constraint(s) and/or the time constraint(s)”).
	Ma does not teach determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables. 
	Afrouzi teaches determining the number of state variables to be used for formulating the combinatorial optimization problem based on the maximum number, generate, for the determined number of state variables (Afrouzi, Cols. 175-176, Lines 39-54, “consider the environment of robotic excavators K and L represented by a grid world and described by a m×n matrix G comprising all state spaces available to the robotic excavators… a corresponding entry in the coverage matrix C is increased by a value of 1, with all entries of the coverage matrix initially having a value of 0”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma with generating state variables of Afrouzi. By using state variables of 1 in areas where the excavator has visited and 0 for non-visited areas, a map can be generated that easily shows where the excavator has or has not visited. This map can be used in conjunction with state maps from other excavators at the same site to determine which areas has not been visited yet and avoid repeats. By applying this state map generator of Afrouzi to the delivery route planning of Ma, it is possible to map out nodes where the delivery vehicle has visited and has not yet visited and also combined this map with maps from other delivery vehicles to avoid repeatedly visiting the same node and to route the delivery vehicle on a most optimized path. As stated in Afrouzi, “avoiding repeat coverage by sharing their respective coverage matrices. In yet other instances, this same example may be applied to various types of collaborating robots” (Afrouzi, Col. 176, Lines 51-54).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Afrouzi, as applied to claim 1 above, and further in view of Li (CN 105354648 A).

Regarding claim 7, the combination of Ma and Afrouzi, as applied to claim 1 above, does not teach the processor is further configured to add a state variable corresponding to a dummy depot node such that a number of the state variables is equal to a square of the total of the plurality of maximum numbers of spot nodes to be allocated to the plurality of routes based on the maximum number.
Li teaches the processor is further configured to add a state variable corresponding to a dummy depot node such that a number of the state variables is equal to a square of the total of the plurality of maximum numbers of spot nodes to be allocated to the plurality of routes based on the maximum number (Li, Pages 20-24, Claim 2, “then defining the state matrix of the following nodes and edges interaction: represents FORMULA(1) FORMULA(2), and the value of each element is of the binary matrix, defining the whole route in the network… defines a variable when the AGV reaches appointed task node, is 1, otherwise 0”). The matrix is composed of a binary matrix of either 1’s or 0’s which are based on whether the vehicle has reached a certain location or not. A 1 in the matrix represents a location the vehicle has traveled while a 0 represents a location the vehicle has not traveled in. Also, it is possible to create a square matrix if the number of routes (rows) is equal to the number of locations (columns) in the matrix.   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma and Afrouzi with a processor that adds a dummy depot node such that the number of state variables is equal to a square of the sum of the maximum number of spot nodes and maximum number of depot nodes of Li in order to keep track of nodes that have been visited and plan a route that avoids repeatedly visiting the same node. By creating state variables, it is possible to keep track of the locations visited by inputting a 1, and locations not visited by keeping it as 0. This can assist in creating a route that avoids locations with a state variable of 1. As stated in Li, “the node set of paths is represented [by a matrix] and [nodes that have been visited before (repeats) are removed]” ” (Li, Page 9, Paragraph 7).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Afrouzi, and Li, as applied to claim 7 above, and further in view of Xu (CN 108491971 A).

Regarding claim 8, the combination of Ma, Afrouzi, and Li, as applied to claim 7 above, does not teach in the output, output identification information indicating a set of the four state variables having values to be changed for one state transition to the searching apparatus.
Xu teaches in the output, output identification information indicating a set of the four state variables having values to be changed for one state transition to the searching apparatus (Xu, Pages 2-3, Paragraphs 3-1, “At present, most are distinguished from the four traffic network condition and research the optimal path. The four traffic network respectively is determined, the dynamic, static dynamic random, determining and static random traffic network. In one aspect, a static determining most long history of network traffic, but also for most traditional optimal path algorithm such as Floyd algorithm”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma, Afrouzi, and Li with having four state variables values to be changed output to the searching apparatus of Xu in order to determine traffic conditions and optimize traffic flow. By changing the state variables based on the four different traffic conditions, it is possible to determine an optimal path for the vehicle. As stated in Xu, the map generation model “greatly reduces the time complexity and the space complexity of the optimized path planning algorithm, can better adapt to the complex and variable traffic flow condition, and the output negative input to update the three-dimensional map model, fast obtain the exact optimal path planning, improve the whole traffic flow efficiency.” (Xu, Page 5, Paragraph 2). 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Afrouzi, and Li, as applied to claim 7 above, and further in view of Safra (WO 2009007965 A2). 

	Regarding claim 9, the combination of Ma, Afrouzi, and Li, as applied to claim 7 above, does not teach the processor is further configured to set the constraint term to 0, when costs between the two spot nodes and between the spot node and the depot node satisfy triangle inequality.
	Safra teaches  costs between the two spot nodes and between the spot node and the depot node satisfy triangle inequality (Safra, Page 20, Lines 18-25, “In GTSP, given a partition of the nodes of a weighted graph to k clusters, the goal is to find the least-cost cycle passing through each cluster exactly once. Thus, GTSP is similar to computing the shortest route when the source and the target have the same location. Yet, note that our problem is limited in the following two aspects. We assume that there is an edge between every two nodes and that the weights on the edges define a metric space (i.e., the weights satisfy the triangle inequality)”).
	  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ma, Afrouzi, and Li with setting the constraint term to 0 when the weights between two nodes satisfy triangle inequality of Safra in order to travel through each cluster of nodes exactly once. By setting the constraint term to 0 when the weights between two nodes satisfy triangle inequality, a travel route is possible between the two nodes. This increases the number of possible routes to travel on. 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the constraint term to 0 since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662